Exhibit 10.1
EXECUTION COPY
 
ASSET PURCHASE AGREEMENT
BY AND AMONG
THE ORCHARD ENTERPRISES, INC.
AS “PURCHASER”
AND
TEEVEE TOONS, INC.
D/B/A TVT RECORDS,
DEBTOR AND DEBTOR IN POSSESSION
AS “SELLER”
DATED AS OF JULY 3, 2008
ASSET PURCHASE AGREEMENT
 
     This Asset Purchase Agreement, dated as of July 3, 2008 is made by and
between Purchaser and Seller, and based on the following recitals. Certain
capitalized terms used in this Agreement and not otherwise defined have the
meanings set forth in Article 9 herein.
     WHEREAS, on the Petition Date Seller filed a petition for relief under
chapter 11 of the Bankruptcy Code, thereby commencing Case No. 08-10562 (ALG);
     WHEREAS, on May 1, 2008, the Bankruptcy Court entered the Sale Procedures
Order establishing procedures governing the marketing and sale of Seller’s
assets, including that parties may submit written offers for Seller’s assets
together with a clean, unmarked Asset Purchase Agreement through June 9, 2008,
which date was subsequently extended to June 16, 2008; and
     WHEREAS, Purchaser desires to acquire certain of Seller’s assets, and
Seller desires to sell and assign those assets, all in the manner and on the
terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the foregoing and the representations
and warranties set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
PURCHASE AND SALE
SECTION 1.01. Acquired Assets.

(a)   Assets. Subject to the satisfaction or waiver of the conditions set forth
in this Agreement, including the approval by the Bankruptcy Court of this
Agreement and the transactions contemplated herein, at the Closing and as of the
Closing Date, Seller shall sell, assign, transfer, convey and deliver to
Purchaser, and Purchaser shall purchase or assume, as the case may be all of
Seller’ rights, title, and interests in and to the assets, contracts, property,
rights and claims of Seller relating to the Business, wherever located, whether
real, personal or mixed, whether tangible or intangible, including, without
limitation, the following (but excluding Excluded Assets) (collectively, the
“Acquired Assets”):

  (i)   Seller’s Accounts Receivable generated by or otherwise related to the
Acquired Assets or the Business, a detailed schedule and aging report of which
as of the date hereof is attached hereto as Schedule 1.01(a)(i), which gross
Accounts receivable shall not be materially less in the aggregate as of the
Closing;     (ii)   That certain real property lease described on
Schedule 1.01(a)(ii) hereto (the “Lease”), and any improvements located thereon;
    (iii)   Seller’s personal property, including furniture, equipment, supplies
and Inventory (other than the Excluded Inventory), including, without
limitation, the items described on Schedule 1.01(a)(iii) hereto;     (iv)  
Seller’s books, records and other information relating to the Business,
including all financial and accounting statements, sales and promotional
materials and records, customer lists, supplier lists, mailing lists,
distribution lists, business plans, demographic information, credit information,
costs and pricing information, reference catalogs and other data and information
relating to the Business or the Acquired Assets.     (v)   All of Seller’s
advances, expenses, rents, credits and security deposits “pre-paid” relating to
the Business or the Acquired Assets;     (vi)   all claims, causes of action,
choses in action, rights of recovery and rights of set-off of any kind in favor
of Seller and pertaining to, or arising out of, the Acquired Assets or the
Business or offsetting any Assumed Liability, other than Avoidance Actions;    
(vii)   all guarantees, warranties, indemnities and similar rights in favor of
Seller or otherwise relating to the Business or the Acquired Assets;     (viii)
  all Masters, including, without limitation, those Masters set forth on
Schedule 1.01(a)(viii) hereto;

2



--------------------------------------------------------------------------------



 



  (ix)   those executory Contracts set forth in Schedule 1.01(a)(ix), as that
schedule may be amended from time to time prior to the Closing by Purchaser (the
“Assumed Contracts”), it being understood that the inclusion of any such
contract as an Assumed Contract and an Acquired Asset shall be subject to the
entry of a Bankruptcy Court order or the agreement of the non-debtor party to
the applicable contract;     (x)   all of Seller’s rights, title and interest in
Intellectual Property related to the Acquired Assets or the Business; and    
(xi)   the right to collect, receive and retain all royalties and other monies
earned from any source or sources with respect to the Masters or the Business
which have not been received by Seller by the Initial Closing Date regardless of
when earned, including, without limitation, all vendor receipts, royalty
overrides, joint venture participations and other income or income
participations of any description related to the Business (other than the
Excluded Assets). For the avoidance of doubt, from and after the Initial
Closing, Seller shall turn over to Purchaser within five business days after
receipt of cleared funds, all monies received by seller with respect to the
foregoing along with any supporting statements and documents that Purchaser may
reasonably request .

(b)   As of Closing, (i) all of Seller’s right, title and interest in and to the
Acquired Assets shall be immediately vested in Purchaser free and clear of all
Liens, Claims and Other Interests other than the Permitted Exceptions and
(ii) risk of loss as to the Acquired Assets shall pass from the Seller to
Purchaser.

SECTION 1.02. Excluded Assets.

(a)   The following shall constitute Excluded Assets: (i) Avoidance Actions;
(ii) Excluded Contracts; (iii) the Subsidiary Interests; (iv) the HFA Inventory
and the Excluded Inventory; (v) all cash and cash equivalents of Seller;
(vi) Seller’s rights under this Agreement and all cash and non-cash
consideration payable or deliverable to Seller pursuant to the terms and
provisions hereof; (vii) insurance proceeds, claims and causes of action with
respect to or arising in connection with (1) any lease or contract which is not
assigned to Purchaser at the Closing, or (2) any item of tangible or intangible
property not acquired by Purchaser at the Closing; (viii) life insurance
policies of officers and other employers of Seller; (ix) all employee benefit
plans, employment agreements and any other similar arrangements (written or
oral) maintained by Seller relating to employment, employee health, welfare and
benefits with respect to any employee of Seller; and (x) any other assets that
Purchaser determines are not desirable to the ongoing operation of the Business
as of the Closing and thereafter.   (b)   For the avoidance of doubt, Purchaser
may nonetheless elect to receive the HFA Inventory, either before or after the
Closing Date as “work in process” and not make such

3



--------------------------------------------------------------------------------



 



    HFA Inventory available for resale until Purchaser has procured all
necessary mechanical or other licenses to permit the resale of such Excluded
Inventory.

SECTION 1.03. Assumed Liabilities.

(a)   Subject to the terms and conditions of this Agreement, upon the sale,
transfer, assignment and conveyance of the Acquired Assets to Purchaser at
Closing, Purchaser shall assume from Seller and thereafter pay, perform or
otherwise satisfy all debts, liabilities and obligations of Seller owing on
account of the following (provided that no such assumption, payment, performance
or satisfaction shall reduce the Purchase Price) (collectively, the “Assumed
Liabilities”):

  (i)   the obligations and liabilities of the Seller accruing and to be
performed on or after the Closing under the Assumed Contracts; and     (ii)  
any liabilities arising after the Closing out of the ownership of the Acquired
Assets by Purchaser.

(b)   Purchaser shall assume Liability for curing monetary defaults required to
effectuate assumption and assignment in the aggregate amount of $1,000,000
related to the Assumed Contracts excluding the Lease. To the extent that the
cure amounts for such Assumed Contracts exceed $1,000,000, then Purchaser shall
have the option of not assuming any such Assumed Contracts so that the cure
amounts will not exceed $1,000,000; provided, however, that Seller shall have no
obligation to fund any cure costs with respect to Assumed Contracts except with
respect to the Lease. Purchaser shall designate in one or more writings to
Seller (to be delivered before, at or after the Closing) those executory
contracts and unexpired leases that will not become Assumed Contracts in
accordance with the provisions of this Section 1.03(b).   (c)   Purchaser shall
pay an additional $25,000 at the Closing for the purposes of curing any monetary
defaults under the Lease. To the extent that the Liabilities on the Assumed
Contracts (excluding the Lease) are less than $1,000,000, the difference between
$1,000,000 and the actual cure amounts may, at the discretion of Seller, be used
to fund any additional cure cost in excess of $25,000 necessary to assume the
Lease.   (d)   Purchaser shall cooperate with Seller in providing to the
Bankruptcy Court any evidence necessary to prove adequate assurance of future
performance necessary to effect the assumption and assignment of the Assumed
Contracts. Purchaser shall be responsible for all costs and expenses incurred
after the Closing Date that are necessary in connection with providing adequate
assurance of future performance with respect to the Assumed Contracts.   (e)  
If, prior to the Closing Date, any Assumed Contract that Purchaser desires to
have assumed and assigned pursuant to Section 1.01 is not assumed and assigned
to Purchaser pursuant to a final, non-appealable order of the Bankruptcy Court,
Purchaser agrees that if the non-debtor party to the applicable Assumed Contract
does not consent to the assignment and assumption of such Assumed Contract
before the Closing Date (any such Assumed Contract, a “Non-Assigned Contract”),
then such Non-Assigned Contract shall

4



--------------------------------------------------------------------------------



 



    not be deemed to be an Assumed Contract within the meaning of Section 1.01
and, subject to the satisfaction of the conditions precedent set forth in
Article 6, Purchaser shall nonetheless remain obligated to fulfill its
obligations hereunder; provided, however, that Purchaser and Seller shall agree
to either (i) an adjustment to the Purchase Price in respect of the Non-Assigned
Contract to the extent the Non-Assigned Contract is a Material Contract, the
amount of which adjustment will be negotiated in good faith by the parties;
provided, further, that in no event shall any adjustment(s) in the Purchase
Price pursuant to this option exceed $500,000 in the aggregate; (ii) enter into
an arrangement with Seller with respect to the Non-Assigned Contract in
accordance with Section 5.08 hereof; or (iii) use Purchaser and Seller’s best
efforts to obtain a final, non-appealable order of the Bankruptcy Court
effectuating the assumption and assignment of the Assumed Contract even if such
efforts take place after the Initial Closing.

SECTION 1.04. Excluded Liabilities. Other than the Assumed Liabilities,
Purchaser is not assuming any other Liability of Seller, the Business, Seller’s
Affiliates, their respective businesses or any other Liability otherwise
relating to the Acquired Assets, of whatever nature, whether presently in
existence or arising hereafter, and all such other liabilities and obligations
shall be retained by and remain obligations and liabilities of Seller, including
the following:

(a)   any Liability under any Environmental Laws arising or accruing before the
Closing;   (b)   any Liability for borrowed money, including accrued interest
and fees, arising or accruing before the Closing;   (c)   any Liability for any
and all Taxes for all periods prior to the Closing Date;   (d)   any Liability
of Seller or its Affiliates arising out of or resulting from Seller’s or its
Affiliates non-compliance with any applicable law;   (e)   any Liability
relating to Excluded Assets; and   (f)   any Liability for any fees and expenses
incurred or owed in connection with the administration of the Chapter 11 Case,
the fees and expenses of attorneys, accountants, financial advisors, consultants
and other professionals retained by Seller or the Committee, incurred or owed in
connection with the administration of the Chapter 11 Case, and all out of pocket
expenses of Seller in connection with the transactions contemplated under this
Agreement..

SECTION 1.05. Purchase Price. The aggregate consideration for the purchase and
sale of the Acquired Assets shall be an amount in cash equal to $5,050,000
(which amount shall include the Deposit previously paid by Purchaser) (the
“Purchase Price”). For the avoidance of doubt, except as expressly provided in
Section 1.03(e) with respect to Non-Assigned Contracts, the Purchase Price shall
not be reduced in the event that Purchaser elects not to assume one or more of
the Assumed Contracts listed on Schedule 1.01(a)(ix) in its sole discretion, and
not as a result of disputes or objections related to assumption and assignment
asserted or filed in the Bankruptcy Court.

5



--------------------------------------------------------------------------------



 



ARTICLE 2
CLOSING
SECTION 2.01. Closing. The Initial Closing shall take place at the offices of
Stevens & Lee, P.C., at 485 Madison Avenue, 20th Floor, New York, New York
10022, at 10:00 a.m. (EDT) as soon as practicable after the conditions set forth
in Article 6 shall have been satisfied or waived (if waivable), and in no event
later than July 3, 2008 (the “Initial Closing Date”). There will be a Subsequent
Closing with respect to those executory contracts and unexpired leases that
become Assumed Contracts following the Bankruptcy Court hearing on or about
July 11, 2008 (the “Additional Assumed Contracts”). Such Subsequent Closing
shall take place as soon as practicable, but not later than two business days
following the entry of an order of the Bankruptcy Court regarding the assumption
and assignment of the Additional Assumed Contracts irrespective of whether such
order authorizes or rejects such assignment (the “Subsequent Closing Date”). All
Proceedings to be taken and all documents to be delivered by all parties at
either the Initial Closing or the Subsequent Closing, as applicable, shall be
deemed to have been taken and executed simultaneously at the applicable Closing
and no such Proceeding shall be deemed to have been taken nor any such document
executed or delivered until all have been taken, executed and delivered. The
Initial Closing and Subsequent Closing shall be collectively referred to herein
as the “Closing” where appropriate and all references to the Closing Date shall
include the Initial Closing Date and any Subsequent Closing Dates, as
appropriate.
SECTION 2.02. Seller’s Deliveries at Initial Closing. At the Initial Closing,
Seller shall deliver to Purchaser the following:

(a)   such deeds, bills of sale, assignments of leases and contracts (except for
the Additional Assumed Contracts), quitclaim deeds with respect to real
property, and any other instruments of conveyance that, in form reasonably
acceptable to Purchaser and that in the reasonable judgment of Purchaser, are
necessary to consummate the transactions contemplated herein and to effectively
vest in Purchaser good, valid and insurable title to the Acquired Assets, free
and clear of all Liens, Claims and Other Interests other than the Permitted
Exceptions; and   (b)   such other customary closing documents, instruments or
certificates required to be delivered in connection with the consummation of the
transactions contemplated herein.

SECTION 2.03. Purchaser’s Deliveries at Initial Closing. At the Initial Closing,

(a)   Purchaser shall irrevocably deliver to Seller an amount equal to the
Purchase Price minus the Deposit (“Cash Consideration”). The Cash Consideration
shall be paid by wire transfer of immediately available funds into an account
designated by Seller. The Cash Consideration shall be divided into two
components: (i) $2,500,000 shall be immediately payable to the Seller; and (ii)
$2,150,000 shall be deposited into escrow with Stevens & Lee, P.C., counsel for
the Seller pending the Subsequent Closing. In addition to the foregoing amounts,
Purchaser shall also pay in cash the $25,000 to cure the Lease shall be paid by
wire transfer of immediately available funds into an account designated by
Seller.

6



--------------------------------------------------------------------------------



 



(b)   The assumption by Purchaser of the Assumed Contracts and the Assumed
Liabilities, except for the Additional Assumed Contracts and associated Assumed
Liabilities, shall be effected on the Closing Date by an instrument of
assumption and other instruments of transfer and conveyance.

SECTION 2.04. Possession. Right to possession of the Acquired Assets shall
transfer to Purchaser as of the Initial Closing, except for the Additional
Assumed Contracts, which shall transfer to Purchaser as of the Subsequent
Closing. Seller shall transfer and deliver to Purchaser on the Initial or
Subsequent Closing, as the case may be, such keys, lock and safe combinations
and other similar items as Purchaser shall require to obtain immediate and full
occupation and control of the Acquired Assets, and shall also make available to
Purchaser at their then existing locations all documents in Seller’s possession
that are required to be transferred to Purchaser by this Agreement, as set forth
herein.
SECTION 2.05. Further Assurances. After the Initial and Subsequent Closings,
Purchaser and Seller may from time to time, at the reasonable request of the
other party, execute and deliver instruments, documents and agreements and take
other actions as such other party may reasonably request, in order to more
effectively consummate the transactions contemplated herein; provided, however,
that the requesting party will prepare such additional documents and instruments
and will handle any submittal, applications, processing, recording and
registrations. Upon request from time to time, Seller shall to the extent then
legally permitted to do so and at the Purchaser’s cost and expense, execute and
deliver all documents, take all rightful oaths, and use commercially reasonable
efforts to do all other acts that may be reasonably necessary or desirable, in
the reasonable opinion of counsel for Purchaser, to perfect or record the title
of Purchaser, or any successor of Purchaser, to the Acquired Assets transferred
or to be transferred under this Agreement. Purchaser shall cooperate with
Seller’s representatives concerning their rights to visit, inspect and review
the Acquired Assets, including as to information requests, and shall provide
access to the books and records related to the Acquired Assets or the Business,
and will reasonably cooperate with Seller’s representatives to permit the
administration of Seller’s estate after the Closing.
SECTION 2.06. Allocation of Purchase Price. Purchaser and Seller agree to
allocate the Purchase Price in accordance with the rules under Section 1060 of
the Code. Such Purchase Price allocation shall be prepared by Purchaser and
delivered to Seller within 30 days of the Subsequent Closing. Absent a manifest
error in Purchaser’s preparation and/or calculation of such allocation, Seller
hereby agrees that it shall accept Purchaser’s allocation of the Purchase Price.
If there is such an error in Purchaser’s preparation of the allocation of the
Purchase Price, the parties will work in good faith to correct such error(s) and
agree an appropriate allocation of the Purchase Price in accordance with
Section 1060. Seller and Purchaser agree to act in accordance with the
computations and allocations contained in the allocation prepared by Purchaser
or otherwise agreed between the parties in accordance with the provisions of
this Section 2.06, as applicable, in any relevant tax returns or filings,
including any forms or reports required to be filed pursuant to Section 1060 of
the Code, the Treasury Regulations promulgated thereunder or any provisions of
local, state and foreign law (“1060 Forms”), and to cooperate in the preparation
of any 1060 Forms and to file such 1060 Forms in the manner required by
applicable law.

7



--------------------------------------------------------------------------------



 



SECTION 2.07. Purchaser’s Deliveries at Subsequent Closing. At the Subsequent
Closing,

(a)   Upon receipt of a certificate of compliance with Section 6.03(b) from
Seller, Stevens & Lee, P.C. shall be authorized to deliver to Seller $2,550,000
from the Stevens & Lee, P.C., escrow account, less any adjustment to the
Purchase Price pursuant to Section 1.03(e) in an amount not to exceed $500,000.
  (b)   The assumption by the Purchaser of the Additional Assumed Contracts and
associated Assumed Liabilities shall be effected on the Subsequent Closing Date
by an instrument of assumption and other instruments of transfer and conveyance.
  (c)   The remaining portion, if any, of the $500,000 related to the Purchase
Price adjustment for Assumed Contracts shall remain in the Stevens & Lee, P.C.
escrow account until (i) the parties have effectuated the assumption and
assignment with respect to the applicable Additional Assumed Contracts; (ii) the
parties agree that they will not be able to effectuate assumption and assignment
of any Additional Assumed Contracts(s); or (iii) July 3, 2009, at which point in
time the funds remaining after any prior deduction to the Purchase Price shall
either be (x) if further adjustments to the Purchase Price are warranted
pursuant to Section 2.08(c), delivered to Purchaser or (y) to the extent no
further adjustments are warranted or funds remain after all such adjustments
have been made, released to Seller.

SECTION 2.08. Seller’s Deliveries at Subsequent Closing. At the Subsequent
Closing, Seller shall deliver to Purchaser the following:

(a)   such assignments of leases and contracts for the Additional Assumed
Contracts in form reasonably acceptable to Purchaser and that in the reasonable
judgment of Purchaser, are necessary to consummate the transactions contemplated
herein and to effectively vest in Purchaser good, valid and insurable title to
the Additional Assumed Contracts, free and clear of all Liens, Claims and Other
Interests other than the Permitted Exceptions; and   (b)   such other customary
closing documents, instruments or certificates required to be delivered in
connection with the consummation of the transactions contemplated herein,
including, without limitation, a certificate of compliance with Section 6.03(b).
  (c)   In the event the parties agree on the adjustment to the Purchase Price,
if any, as contemplated by Section 1.03(e), Seller shall irrevocably authorize
the delivery to Purchaser of the amount of the Purchase Price adjustment within
two business days of such agreement. In the event the parties are unable to
agree on the adjustment to the Purchase Price, if any, as contemplated by
Section 1.03(e), then the Bankruptcy Court shall resolve the adjustment to the
Purchase Price.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Purchaser as follows, as of the date hereof
and as of the Closing:

8



--------------------------------------------------------------------------------



 



SECTION 3.01. Organization, Qualification, Etc. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all requisite corporate power and,
subject to any required Bankruptcy Court approval, authority to own, lease or
operate its properties and assets and to carry on the Business as Currently
Conducted, and is in good standing in all jurisdictions in which it owns or
leases real property, except where the failure so to qualify or to be so
licensed would not have or reasonably be expected to result in a Material
Adverse Affect.
SECTION 3.02. Authorization, Etc. Subject to the Bankruptcy Court’s entry of the
Sale Order, Seller has obtained full corporate authorization to enter into,
execute, deliver and perform under this Agreement, and to consummate the
transactions contemplated herein, in accordance with its Articles of
Incorporation, By-laws and any other governing rules and applicable law and no
further corporate action on the part of Seller is necessary to authorize such
execution, delivery, performance or consummation. Subject to the applicable
provisions of the Bankruptcy Code and Bankruptcy Rules, Seller has all requisite
corporate power to own, lease and operate its properties, to carry on its
business as now being conducted and, subject to Seller’s obtaining the Sale
Order, to execute, deliver and perform this Agreement and all writings relating
hereto. Subject to the Bankruptcy Court’s entry of the Sale Order, this
Agreement constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms. Subject to the
Bankruptcy Court’s entry of the Sale Order and upon execution of the documents
to be executed and delivered at the Closing or otherwise pursuant to this
Agreement (the “Ancillary Documents”) by Seller, such documents shall constitute
the legal, valid and binding obligations of Seller, enforceable in accordance
with their terms.
SECTION 3.03. No Conflicts or Violations. Subject to the Bankruptcy Court’s
entry of the Sale Order, the execution and delivery of this Agreement, the
consummation of the transactions herein contemplated, and the performance of,
fulfillment of and compliance with the terms and conditions hereof by Seller do
not and will not: (a) conflict with or result in a breach of the articles of
incorporation or the by-laws of Seller; (b) violate any statute, law, rule or
regulation, or any order, writ, injunction or decree of any Governmental Entity
except for consents, declarations, filings and registrations the failure to have
which, individually or in the aggregate, would not reasonably be excepted to
have a Material Adverse Effect; (c) violate or conflict with or constitute a
default under any agreement, instrument or writing of any nature to which Seller
is a party or by which Seller or its assets or properties may be bound or
(d) result in the imposition of a Lien, Claim or Other Interest, other than
Permitted Exceptions, upon or with respect to any of the Acquired Assets.
Subject to entry of an order approving assignment and assumption of the Assumed
Contracts, neither the execution and delivery hereof nor the consummation of the
transactions contemplated hereby will contravene, conflict with, result in a
violation of (or any event that, with notice or lapse of time or both, would
constitute a violation of) any of the terms or requirements of, or give any
person the right to accelerate, revoke, withdraw, suspend, cancel, terminate or
modify, or result in the inability of Purchaser to enjoy the benefits of, such
Assumed Contract.
SECTION 3.04. Litigation. Schedule 3.04 lists all Proceedings (other than the
Chapter 11 Case) commenced against the Seller or with respect to the Acquired
Assets or the Business. No Proceeding listed on Schedule 3.04 has had, or would
reasonably be expected to result in, a Material Adverse Effect, and except for
the pendency of the Chapter 11 Case, there is no

9



--------------------------------------------------------------------------------



 



Proceeding pending or, to the Knowledge of Seller, threatened against or
affecting Seller, the Business or the Acquired Assets which could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05. Title to Property. Seller has good and marketable title to, or a
valid license or leasehold interest in, all of the Acquired Assets. Upon
transfer of the Acquired Assets to Purchaser in accordance with this Agreement,
Purchaser shall receive good and marketable title thereto or a valid license or
leasehold interest therein free and clear of all Liens, Claims and Other
Interests other than the Permitted Exceptions.
SECTION 3.06. Bankruptcy Filings. All Seller’s motions, notices and other papers
filed with the Bankruptcy Court: (a) comply in all material respects with the
requirements of the Bankruptcy Code and the Bankruptcy Rules; and (b) did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein, in the light of the circumstances under
which they were made.
SECTION 3.07. Confidentiality. Seller has taken all steps reasonably necessary
to preserve the confidential nature of all material confidential information
(including any trade secrets and other proprietary information) related to the
Acquired Assets. All use, disclosure or appropriation of such material
confidential information owned by any Seller by or to a third party has been
pursuant to the terms of a written agreement between such Seller and such third
party.
SECTION 3.08. Cure Amount. Schedule 3.08 sets forth the amount as of July 3,
2008 that, to the Seller’s Knowledge, is required to be paid to cure any
outstanding defaults under each Assumed Contract.
SECTION 3.09. Assumed Contracts. Seller has provided or made available to
Purchaser true and correct copies or other evidence of each Assumed Contract.
Subject only to the payment of the cure amounts set forth on Schedule 3.08 and
the entry of appropriate orders of the Bankruptcy Court, (a) each Assumed
Contract is in full force and effect and is enforceable against each party
thereto in accordance with its terms; (b) there does not exist under any Assumed
Contract any event of default or event or condition that, after notice or lapse
of time or both, would constitute a violation, breach or event of default
thereunder; or (c) there is no other material dispute pending or threatened
under any of the Assumed Contracts.
SECTION 3.10. Labor Matters.

(a)   Schedule 3.10 lists each of the directors and officers of the Seller.
Seller is not a party to any collective bargaining agreements, there are no
labor unions or other organizations representing any employee of Seller, and no
labor unions or other organizations have filed a petition with the National
Labor Relations Board or any other Governmental Entity seeking certification as
the collective bargaining representative of any employee of Seller. No labor
union or organization is engaged in or threatening to engage in any organizing
activity with respect to any employee of Seller. Seller is not delinquent in
material payments to any of its employees for any wages, salaries, commissions,
bonuses or other direct compensation for any services performed for Seller, as
the case may be, or

10



--------------------------------------------------------------------------------



 



    material amounts required to be reimbursed to such employees. There are no
strikes, slowdowns, stoppages of work, or any other concerted interference with
normal operations existing of a material nature that are pending or, to the
Knowledge of Seller, threatened against or involving Seller. Seller does not
have Liability with respect to any misclassification of any person as (x) an
independent contractor rather than as an employee, or with respect to any
employee leased from another employer, or (y) an employee exempt from state or
federal overtime regulation.   (b)   Seller has not taken any action that would
constitute a “mass layoff”, “mass termination” or “plant closing” within the
meaning of WARN or otherwise trigger notice requirements or Liability under any
federal, local, state or foreign plan closing notice or collective dismissal
law.

SECTION 3.11. Employee Benefits.

(a)   Neither Seller nor any of its present or former ERISA Affiliates have any
Liability or potential Liability, direct or indirect, under any Employee Benefit
Plan, with respect to any current or former employees, directors, independent
contractors, consultants of Seller.   (b)   Neither Seller nor any of its
present or former ERISA Affiliates is or has ever maintained or been obligated
to contribute to a Multiple Employer Plan, a Multi-Employer Plan or a Defined
Benefit Pension Plan.

SECTION 3.12. Intellectual Property. As of the Closing Date, Seller owns or has
the right to use all Intellectual Property used in the conduct of the Business,
except where any failure to own or have such right to use the Intellectual
Property individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect. Except as set forth in Schedule 3.12(a), no
Claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does Seller know of any valid basis for any
such claim except for such claims that in the aggregate could not reasonably be
expected to resulting a Material Adverse Effect. The use of such Intellectual
Property by Seller does not infringe on the rights of any Person, except for
such claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All federal,
state and foreign registrations of, and applications for, Intellectual Property
and all unregistered Intellectual Property material to the business of Seller
that are owned or licensed by or to Seller on the Closing Date are described in
Schedule 3.12(b).
SECTION 3.13. Environmental Obligations. Except as has not and would not
reasonably be expected to have a Material Adverse Effect, there has been no
Release or, to the Knowledge of Seller, Threat of Release, of any Hazardous
Materials from the business premises of Seller, or from any portion of the real
property where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or from any other asset
(whether real property, personal property or mixed) in which Seller has or had
an interest. There are no pending or, to the Knowledge of Seller, threatened
claims, liens, Proceedings, or Orders resulting from any Environmental Health
and Safety Liabilities or arising

11



--------------------------------------------------------------------------------



 



under or pursuant to any Environmental Law with respect to or affecting any
business premises or real property or other assets (whether real property,
personal property, or mixed) in which Seller has or had an interest. Seller have
delivered to Purchaser true and complete copies and results of any reports,
studies, analyses, tests, or monitoring possessed or initiated by Seller or any
agent or representative of Seller pertaining to Hazardous Materials or Hazardous
Activities in, on, or under the business premises, or real property of Seller,
or concerning compliance, by Seller or any prior owner or operator or occupant
of such property for which there might be continuing owner Liability, with
Environmental Laws.
SECTION 3.14. Accounts Receivable. The Accounts Receivable represent (and to the
extent not yet existing, will represent) valid obligations owing to Seller and
have been (or will be) created on the standard terms of trade offered by Seller
and Seller reasonably believes that they are (or will be) fully collectible by
Purchaser following the Closing, subject to ordinary disputes, returns and
allowances for bad debts.
SECTION 3.15. Brokers. No Person is entitled to any brokerage, financial
advisory, finder’s or similar fee or commission payable by Purchaser in
connection with the transactions contemplated herein, except for Getzler Henrich
& Associates, LLC, which has been duly retained pursuant to orders of the
Bankruptcy Court. For the avoidance of doubt, Seller hereby acknowledges and
agrees that any fees, commissions or expenses due and owing to Getzler, Henrich
& Associates LLC will be deemed to be an Excluded Liability and shall be the
sole responsibility of Seller.
SECTION 3.16. No Other Representations and Warranties. Except for the
representations and warranties contained in this Section 3, neither Seller nor
any other person makes any other express or implied representation or warranty
on behalf of Seller.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller as follows, as of the date hereof
and as of the Closing:
SECTION 4.01. Organization. Purchaser is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation.
SECTION 4.02. Authorization. Subject to the Bankruptcy Court’s entry of the Sale
Order, Purchaser has obtained full authorization to enter into, execute,
deliver, and perform under this Agreement and to consummate the transactions
contemplated herein, in accordance with its organizational documents and any
other governing rules and applicable law. Subject to the applicable provisions
of Bankruptcy Code and Bankruptcy Rules, Purchaser has all requisite corporate
power to own, lease and operate the Acquired Assets and, subject to Purchaser’s
obtaining the Sale Order, to execute, deliver and perform this Agreement and all
writings relating hereto. Subject to the Bankruptcy Court’s entry of the Sale
Order, this Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms. Subject
to the Bankruptcy Court’s entry of the Sale Order and upon execution of

12



--------------------------------------------------------------------------------



 



the Ancillary Documents by Purchaser, such documents shall constitute the legal,
valid and binding obligations of Purchaser, enforceable in accordance with their
terms.
SECTION 4.03. No Conflicts or Violations. Subject to the Bankruptcy Court’s
entry of the Sale Order, the execution and delivery of this Agreement, the
consummation of the transactions herein contemplated, and the performance of,
fulfillment of and compliance with the terms and conditions hereof by Purchaser
do not and will not: (i) conflict with or result in a breach of the articles of
incorporation or the by-laws or equivalent organizational documents of
Purchaser; (ii) violate any statute, law, rule or regulation, or any order,
writ, injunction or decree of any Governmental Entity; or (iii) violate or
conflict with or constitute a default under any material agreement, instrument
or writing of any nature to which Purchaser is a party or by which Purchaser or
a material portion of its assets or properties may be bound.
SECTION 4.04. Brokers. No Person is entitled to any brokerage, financial
advisory, finder’s or similar fee or commission payable by Purchaser in
connection with the transactions contemplated herein.
SECTION 4.05. No other Representations and Warranties. Except for the
representations and warranties contained in this Section 4, neither Purchaser
nor any other person makes any other express or implied representation or
warranty on behalf of Purchaser.
ARTICLE 5
COVENANTS
SECTION 5.01. Notice of Sale. Seller shall provide all notices of this Agreement
and the transactions contemplated herein as required by the Bankruptcy Code, the
Bankruptcy Rules and other applicable laws and rules.
SECTION 5.02. Access and Information. Prior to the Closing, Seller shall afford
to Purchaser and to Purchaser’s legal counsel, consultants, and other authorized
representatives reasonable access during normal business hours to Seller’s
Business, including to Seller’s books, records, properties and personnel, and
shall furnish as promptly as practicable to Purchaser any and all such
information as Purchaser reasonably may request with respect thereto.
SECTION 5.03. Additional Matters. Subject to the terms and conditions herein,
except as provided by the Bankruptcy Code, the Bankruptcy Rules or any other
orders entered or approvals or authorizations granted by the Bankruptcy Court,
Purchaser and Seller agree to use their best efforts to do (or cause to be done)
all things necessary, proper or advisable to consummate and make effective the
transactions contemplated herein, including to obtain all necessary waivers,
consents and approvals required herein.
SECTION 5.04. Public Announcements. Purchaser and Seller shall consult with each
other before issuing any press release or making any public statement or
communication with respect to this Agreement or the transactions contemplated
herein, and neither party shall issue any such press release or make any such
statement or communication without the prior consent of the other party, which
shall not be unreasonably withheld; provided, however, that a party may issue
such press release or make such statement or communication, without the consent
of the other

13



--------------------------------------------------------------------------------



 



party, to the extent it may be required by law, rule, regulation or Court order,
upon the advice of counsel.
SECTION 5.05. Conduct of Business. (a) Seller agrees that, from the date of this
Agreement to the relevant Closing Date, except as required or specifically
permitted by this Agreement or unless Purchaser shall otherwise agree in
writing, Seller shall operate and conduct its Business only in the ordinary
course of business consistent with past practices and shall use best efforts to
preserve and maintain the Acquired Assets and Seller’s relationships with
suppliers, customers, clients, employees, artists agents and others having
business dealings with Seller. Without limiting the generality of the forgoing
during the period from the date of this Agreement to the Closing Date, Seller
shall:
          (i) use commercially reasonable efforts to keep available the services
of Seller’s significant employees, independent contractors and agents;
          (ii) comply in all material respects with Seller’s obligations under
the Assumed Contracts and comply in all material respects with all applicable
laws;
          (iii) maintain in full force and effect all registrations of all
Intellectual Properties included in or related to the Acquired Assets, to the
extent applicable;
          (iv) maintain the Seller’s status as a corporation duly organized,
validly existing and in goods standing under the laws of its state of
incorporation; and
          (v) not accelerate or otherwise modify it regular practices for
collecting Accounts Receivable.
(b) Without limiting the generality of Section 5.05(a), during the period from
the date of this Agreement to the relevant Closing Date, without the consent of
Purchaser, Seller shall not:
          (i) create, incur or assume any debt relating to the Acquired Assets
other than in the ordinary course of business and consistent with past practice;
          (ii) waive or release any rights or Claims held by Seller or cancel,
compromise, release or assign any indebtedness owed to it;
          (iii) other than as contemplated by Section 5.10, not transfer, sell
or otherwise convey any of the Acquired Assets;
          (iv) subject any of the Acquired Assets to any Lien, Claim or Other
Interest (other than Permitted Exception), or in any way create or consent to
the creation of any title condition affecting the Acquired Assets;
          (v) enter into, renew, terminate, amend or modify any Assumed
Contract;
          (vi) license any Intellectual Property included in or related to the
Acquired Assets;

14



--------------------------------------------------------------------------------



 



          (vii) with respect to any employees of Seller make any promise or
commitments to any such person that Purchaser will employ or retain such person
after the Closing Date;
          (viii) knowingly take action that would cause any representation or
warranty herein to be untrue; or
          (ix) agree to do, or enter into negotiations to with respect to, any
of the foregoing actions.
SECTION 5.06. Bankruptcy Court Approval.

(a)   Seller shall use its best efforts to obtain, as promptly as practicable
and in no event later than June 26, 2008, entry of the Sale Order.   (b)  
Subject to the Sale Procedures Order and the Sale Order, Seller shall promptly
make any filings, take all actions, and use best efforts to obtain any and all
other approvals and orders necessary or appropriate for consummation of the
transactions contemplated herein, subject to Seller’s obligations to comply with
any order of the Bankruptcy Court and other applicable law.   (c)   In the event
an appeal is taken, or a stay pending appeal is requested or reconsideration is
sought, from either the Sale Procedures Order or the Sale Order, Seller shall
immediately notify Purchaser of such appeal or stay request and shall provide to
Purchaser within one business day a copy of the related notice of appeal or
order of stay or application for reconsideration. Seller shall also provide
Purchaser with written notice, (and copies of) any other or further notice of
appeal, motion or application filed in connection with any appeal from or
application for reconsideration of, either of such orders and any related
briefs.

SECTION 5.07. Permits. Prior to the Closing, Seller shall use its best efforts
to: (a) identify all material permits necessary to operate the Business from and
after the Closing; and (b) obtain consents to the transfer of such material
permits which are transferable to Purchaser at or prior to Closing and which are
not otherwise covered by the Sale Order; and (c) cooperate with Purchaser with
respect to the transfer of all material permits.
SECTION 5.08. Consents; Assignments. Seller and Purchaser shall use best efforts
to obtain any consent, approval or amendment required to novate and/or assign
all agreements, leases, licenses, and other rights of any nature whatsoever
included in the Acquired Assets. In the event and to the extent that Seller and
Purchaser are unable to obtain any such required consent, approval or amendment,
or if any attempted assignment would be ineffective or would adversely affect
the rights of Seller with respect to the Acquired Assets so that Purchaser would
not in fact receive all the rights with respect to the Acquired Assets, Seller
and Purchaser will cooperate in a mutually agreeable arrangement under which
Purchaser may (to the extent permitted by law, including without limitation, the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,

15



--------------------------------------------------------------------------------



 



and any Local Rules or orders of the Bankruptcy Court, or the terms of any
applicable agreement) obtain the benefits and assume the obligations with
respect to such Acquired Asset in accordance with this Agreement, including
sub-contracting, sub-licensing, or sub-leasing to Purchaser, or under which
Seller would enforce for the benefit of Purchaser, with Purchaser assuming
Seller’ obligations, any and all rights of Seller against a third party thereto.
To the extent such arrangements are made, Seller shall, without further
consideration, pay and remit to Purchaser promptly all monies, rights, and other
considerations received in respect of Purchaser’s performance of such
obligations. Following the Closing, Seller shall use best efforts to obtain
required consents with respect to any Acquired Assets which are not assigned to
Purchaser pursuant to the Sale Order. If and when any such consent shall be
obtained or such agreement, lease, license, or other right shall otherwise
become assignable or able to be novated, Seller shall promptly assign and novate
all their rights and obligations thereunder to Purchaser without the payment of
any further consideration.
SECTION 5.09. Competing Transaction. If the Bankruptcy Court determines that a
Competing Transaction presents a “higher or better” offer made for the Acquired
Assets following the Auction, Seller will have the right to enter into an
agreement providing for the Competing Transaction and terminate this Agreement
pursuant to Section 7.01.
SECTION 5.10. Access to Records. Purchaser shall preserve for a period of six
years after the Closing Date all records relating to the Acquired Assets
existing prior to the Closing Date. After the Closing Date, where there is a
legitimate purpose (including, without limitation, as necessary for the
administration of the bankruptcy case), Purchaser shall provide Seller with
access, (i) during all times, to all information, data, and books and records of
Purchaser in electronic form, and (ii) upon prior reasonable written request
specifying the need therefor, during regular business hours, to all information,
data and books and records of Purchaser, in any form other than electronic form,
but, in each case, only to the extent relating to the Acquired Assets prior to
the Closing Date, and Seller and its representatives shall have the right to
make copies of such books and records; provided, however, that the foregoing
right of access shall not be exercisable in such a manner as to interfere
unreasonably with the normal operations and business of Purchaser.
Notwithstanding the foregoing, the Purchaser need not supply the Seller with any
information pursuant to this Section 5.11 which Purchaser is under a legal
obligation not to supply or take any action which would constitute a waiver of
attorney-client, attorney work product or other privilege.
SECTION 5.11. Recordings. At closing, Seller shall deliver all sound recordings,
recorded masters, and tangible embodiments of sound recordings, and Seller shall
not retain any copies in any form or medium of the foregoing.
SECTION 5.12. Confidentiality. Prior to the Closing, Seller shall treat as
confidential and safeguard any and all proprietary, secret or confidential
information related to Seller, the Business and the Purchaser. From and after
the Closing Date, Seller agrees that it will not, nor will it permit any of its
Affiliates to, make use of, divulge or disclose to any third party (other than
the Purchaser or any agent or employee of the Purchaser) any information of any
proprietary, secret or confidential nature related to the Business, the Acquired
Assets or the Purchaser. From and after the Closing Date, Purchaser agrees that
it will not, nor will it permit any of its Affiliates to, make use of, divulge
or disclose to any third party (other than Seller or

16



--------------------------------------------------------------------------------



 



any agent or employee of Seller) any information of any proprietary, secret or
confidential nature related to Seller or the Excluded Assets. The foregoing
shall not prohibit or restrict the Purchaser or the Seller from disclosing or
using any such information in connection with any disclosure or information
requirement of applicable law, including without limitation, the Bankruptcy
Code, the Federal Rules of Bankruptcy Procedure, and any Local Rules or orders
of the Bankruptcy Court, or the rules and regulations of any exchange or similar
organization on which its securities are traded.
SECTION 5.13. Nondisparagement. From and after the Closing Date, Seller, on
behalf of itself and each of its present and former directors, officers,
employees, agents and equity holders, agrees that neither it nor they will
engage in any conduct with the intent to injure the reputation and interest of
the Purchaser, its Affiliates and the Business (including, without limitation
recording artists and other non-Debtor parties to any Assumed Contracts), and
shall not disparage, induce or encourage others to disparage the Purchaser, its
Affiliates and the Business (including, without limitation recording artists and
other non-Debtor parties to any Assumed Contracts), or make or cause to be made
any statement that is critical of or otherwise maligns the business reputation
of the Purchaser, its Affiliates and the Business (including, without limitation
recording artists and other non-Debtor parties to any Assumed Contracts).
SECTION 5.14. Disclosure Supplements. From time to time prior to the Closing,
with respect to any matter arising after the date hereof which, if existing or
occurring as of the date hereof, would have been required to be set forth or
described in this Agreement or which is necessary to complete or correct any
information in this Agreement or in any representation or warranty of Seller
which has been rendered inaccurate thereby, then Seller shall promptly
supplement or amend this Agreement as necessary to complete or correct such
information. No such supplement or amendment will be deemed to cure any breach
of any representation or warranty made in this Agreement or to affect the
conditions to the obligations of the parties.
SECTION 5.15. Transition; Separation of Operations. From and after the date
hereof, the parties agree to cooperate and to act in good faith to ensure a
smooth transition of operations from Seller to Purchaser, and a separation of
operations between Purchaser and Seller’s affiliates, TVT Music, Inc. and TVT
Music Enterprises, LLC (collectively, the “Publishing Entities”). In particular,
the parties agree to enter into (a) a Data Sharing Agreement in substantially
the form attached hereto as Exhibit A addressing the separation of systems, data
and records of the Publishing Entities from the records of the Seller (the “Data
Sharing Agreement”); and (b) a Sub-Lease in substantially the form attached
hereto as Exhibit B allowing for the continued post-Closing use and occupancy of
that portion of the Leased premises by the Publishing Entities on the terms and
conditions set forth therein (the “Sub-Lease”). In addition, the parties agree
to cooperate to and to act in good faith with respect to (x) the post-Closing
acquisition of certain furniture and equipment used by the Publishing Entities
from the Purchaser and (y) any other necessary or appropriate arrangements to
ensure a smooth transition of operations from Seller to Purchaser, and a
separation of operations between Purchaser and the Publishing Entities. For the
avoidance of doubt, Purchaser shall not be obligated to give the Publishing
entities access to either the Leased premises or the systems, data and records
of the Publishing Entities or Purchaser until such time as the Data Sharing
Agreement and the Lease are executed and delivered. For the further avoidance of
doubt, nothing in this Section 5.15 shall affect Seller’s rights under Section
5.10.

17



--------------------------------------------------------------------------------



 



In addition, Seller and Purchaser hereby acknowledge and agree that:
(i) Purchaser shall reimburse Seller for the prorated portion of the rent and
utilities for the Leased premises for the portion of the month of July, 2008
subsequent to the Initial Closing; and (ii) that with respect to the continued
administration of Additional Assumed Contracts between the Initial Closing and
the Subsequent Closing, Purchaser shall be responsible for reimbursing Seller
for the salary of one employee of Seller, to be mutually agreed upon between the
parties, who will be performing such administration; provided, however, that the
parties acknowledge and agree that any amounts payable by Purchaser pursuant to
this sentence shall be netted against any amounts payable by Seller pursuant to
the Data Sharing Agreement and the Sub-Lease.
SECTION 5.16. Seller Employees.

(a)   For the avoidance of doubt, Purchaser and Seller hereby acknowledge and
agree that Purchaser shall not be obligated to offer employment to, hire or
otherwise employ any current or former employee of Seller or any of its
Affiliates. Further, Purchaser is not assuming, not shall it be responsible for
any severance, stay bonus or any other similar or equivalent compensation
arrangement or obligation with respect to any present or former employee of
Seller or its Affiliates.   (b)   Purchaser shall not be responsible with
respect to any current or former employees of Seller or its Affiliates or any
such employee’s beneficiaries for compliance with WARN or any other law,
including any requirement to provide for and discharge any and all
notifications, benefits and liabilities to such employees or any applicable
Governmental Entity that might be imposed as a result of the consummation of the
transactions contemplated by this Agreement or otherwise.   (c)   Purchaser
shall not be responsible for or assume liability for administration of and
compliance with the continuation coverage requirements for “group health plans”
under COBRA with respect to any current or former employee of Seller or its
Affiliates or any such employee’s covered dependents who incur a COBRA
qualifying event or loss of coverage under any group health plan at any time
immediately following the Closing.

ARTICLE 6
CONDITIONS PRECEDENT
SECTION 6.01. Conditions Precedent to Obligation of Seller and Purchaser. The
respective obligations of each party to effect the transactions contemplated
herein shall be subject to the satisfaction of the following conditions:

(a)   all waiting periods, if any, applicable to this Agreement and the
transactions contemplated herein shall have expired or been terminated and all
other authorizations, consents, orders and approvals shall have been obtained;
and   (b)   there shall not be any statute, rule or regulation, enjoining or
prohibiting the consummation of the Closing and no court of competent
jurisdiction shall have issued, and there shall not have been commenced and be
continuing any action by any Governmental Entity seeking any order, decree or
ruling enjoining or prohibiting the consummation of the Closing.

18



--------------------------------------------------------------------------------



 



SECTION 6.02. Conditions Precedent to Obligation of Seller. The obligation of
Seller to effect the transactions contemplated herein shall be subject to the
satisfaction or waiver at or prior to the Closing of the following additional
conditions:

(a)   Purchaser shall have performed in all material respects its obligations
under this Agreement required to be performed by Purchaser at or prior to the
Closing.

(b)   The representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all respects on the date of this
Agreement and as of the Closing Date as if made at and as of such date except to
the extent such representations are expressly made as of an earlier date.

(c)   The Sale Order shall have been entered by the Bankruptcy Court, and such
order shall not have been stayed, modified, reversed or amended in any manner
adverse to Purchaser or Seller, and Seller shall have received from the
Bankruptcy Court all other orders, approvals and consents reasonably required to
transfer the Acquired Assets and to consummate the transactions contemplated
herein.

SECTION 6.03. Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to effect the transactions contemplated herein shall be subject to the
satisfaction or waiver at or prior to the Closing of the following additional
conditions:

(a)   Seller shall have performed in all material respects their obligations
under this Agreement required to be performed by Seller at or prior to the
Closing.

(b)   The representations and warranties of Seller contained in this Agreement
shall be true and correct in all respects on the date of this Agreement and as
of the Closing Date as if made at and as of such date except to the extent such
representations are expressly made as of an earlier date; provided, however,
that with respect to the Subsequent Closing, (x) only those representations and
warranties of Seller contained in Sections 3.01, 3.02, 3.03, 3.04, 3.08, 3.09
and 3.12 shall be true and correct in all respects on the date of this Agreement
and as of the Subsequent Closing Date as if made at and as of such date except
to the extent such representations are expressly made as of an earlier date and
(y) such representations and warranties need only be true and correct with
respect to and to the extent that they impact the Additional Assumed Contracts.

(c)   The Sale Order, in a form reasonably acceptable to Purchaser, stating,
among other things, that the Acquired Assets shall be acquired by Purchaser free
and clear of any Liens, Claims and Other Interests of any kind or nature, shall
have been entered by the Bankruptcy Court, and such order shall not have been
stayed, modified, reversed or amended in any manner adverse to Purchaser, and
Seller shall have received from the Bankruptcy Court all other orders, approvals
and consents reasonably required to transfer the Acquired Assets and to
consummate the transactions contemplated herein, and Purchaser shall have
received evidence thereof reasonably satisfactory to Purchaser and its counsel.

(d)   With the exception of $1,000,000 of cure costs for Assumed Contracts, the
Liability for which is being assumed by Purchaser, and the $25,000 for cure
costs necessary to assume

19



--------------------------------------------------------------------------------



 



    the Lease, which is paid at the Initial Closing, Purchaser shall have no
liability for any “cure costs” and Administrative Expenses in respect of Assumed
Contracts

(e)   Upon consummation of the transactions contemplated herein, Purchaser will
have acquired good title in and to, or a valid leasehold interest in, as
applicable, each of the Acquired Assets, free and clear of all Liens, Claims and
Other Interests, other than those related to the Assumed Liabilities and
Permitted Exceptions.

(f)   Seller shall have procured an order of the Bankruptcy Court authorizing
the assumption and assignment of the Lease and shall have conveyed to Purchaser
all equipment and fixtures belonging to the Seller that are located at Seller’s
premises covered by the Lease.

ARTICLE 7
TERMINATION
SECTION 7.01. Termination. This Agreement may be terminated:

(a)   by mutual written agreement of Seller and Purchaser at any time prior to
the Closing;

(b)   by either one of Seller or Purchaser, in the event a Competing Transaction
is approved by the Bankruptcy Court;

(c)   by Purchaser at any time prior to the Closing, in the event any of the
conditions set forth in Section 6.01 or Section 6.03 shall have become incapable
of fulfillment or cure and shall not have been waived by Purchaser (if
waivable), provided that Purchaser is not then in breach of this Agreement;

(d)   by Seller at any time prior to the Closing, in the event any of the
conditions set forth in Section 6.01 or Section 6.02 shall have become incapable
of fulfillment or cure and shall not have been waived by Seller (if waivable),
provided that Seller is not then in breach of this Agreement;

(e)   by Purchaser, in the event Seller’s bankruptcy case is converted to a case
under chapter 7 of the Bankruptcy Code.

SECTION 7.02. Effect of Termination. If this Agreement is terminated under
Section 7.01, the terminating party shall forthwith give written notice thereof
to the other party, and this Agreement will thereafter become void and have no
further force and effect, and all further obligations of Seller and Purchaser to
each other under this Agreement will terminate without further Liability of
Seller or Purchaser to the other, except that each party will return all
documents, work papers and other material of any other party relating to the
transactions contemplated herein, whether so obtained before or after the
execution hereof, to the party furnishing the same, and all confidential
information received by either party with respect to the business of the other
party will be returned immediately. If this Agreement is terminated other than
pursuant to Section 7.01(d) because of Purchaser’s failure to satisfy the terms
and conditions of Sections 6.02(a) or (b), then within 5 business days after
such termination, the Deposit shall be returned to Purchaser.

20



--------------------------------------------------------------------------------



 



ARTICLE 8
MISCELLANEOUS PROVISIONS
SECTION 8.01. Survival of Representations, Warranties. Except as otherwise set
forth herein, no representations or warranties in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive beyond the Initial
Closing.
SECTION 8.02. Bulk Transfers. Purchaser waives compliance with the provisions of
all applicable laws relating to bulk transfers in connection with the
acquisition of the Acquired Assets.
SECTION 8.03. “AS IS” Transaction; Representations and Warranties; Schedules and
Exhibits.

(a)   Purchaser hereby acknowledges and agrees that, except as otherwise
expressly provided in this Agreement or in the schedules hereto prepared by
Seller, Seller makes no representations or warranties whatsoever, express or
implied, with respect to Seller, the Acquired Assets or the Assumed Liabilities
(including, without limitation, income to be derived from or expenses to be
incurred in connection with the Acquired Assets, the physical condition of any
personal or real property comprising a part of the Acquired Assets or which is
the subject of any of the Assumed Liabilities to be assumed by Purchaser at the
Closing Date, the environmental condition or other matter relating to the
physical condition of any real property or improvements which are the subject of
any assigned lease to be assumed by Purchaser at the Closing Date, the zoning of
any such real property or improvements, the value or transferability of the
Acquired Assets (or any portion thereof), the terms, amount, validity or
enforceability of any Assumed Liabilities, or the merchantability or fitness of
the Acquired Assets). WITHOUT IN ANY WAY LIMITING THE FOREGOING AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HEREBY DISCLAIMS ANY
WARRANTY (EXPRESS OR IMPLIED) OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE OR NON-INFRINGEMENT AS TO ANY PORTION OF THE ACQUIRED ASSETS. Purchaser
further acknowledges that Purchaser has conducted an independent inspection and
investigation of the condition of the Acquired Assets, as Purchaser deemed
necessary or appropriate, and that in proceeding with its acquisition of the
Acquired Assets Purchaser is doing so based solely upon such independent
inspections and investigations and representations, warranties, terms and
conditions of this Agreement and the Ancillary Documents, but subject to the
satisfaction or waiver of the closing conditions specified herein. Accordingly,
if the Closing occurs, Purchaser will accept the Acquired Assets at the Closing
Date “AS IS,” “WHERE IS,” and “WITH ALL FAULTS,” subject to the provisions of
this Agreement and the Sale Order.

(b)   Each of Purchaser and Seller agree neither Seller nor any of the
respective officers, directors, stockholders, employees, affiliates,
representatives or agents of Seller shall have any Liability or responsibility
arising out of, or relating to, any information (whether written or oral),
documents or materials furnished by Seller or any of their officers, directors,
stockholders, employees, affiliates or any of their respective

21



--------------------------------------------------------------------------------



 



    representatives or agents, and any information, documents or materials made
available to Purchaser in certain “data rooms,” management presentations or any
other form in expectation of the transactions contemplated by this Agreement,
except to the extent Seller or any of the respective officers, directors,
stockholders, employees, affiliates, representatives or agents of Seller has
knowingly misled Purchaser in connection with the foregoing.

(c)   All Exhibits and Schedules hereto are hereby incorporated by reference and
made a part of this Agreement. Any fact or item which is clearly disclosed on
any Schedule or Exhibit to this Agreement in such a way as to make its relevance
to a representation or representations made elsewhere in this Agreement or to
the information called for by another Schedule or other Schedules (or Exhibit or
other Exhibits) to this Agreement readily apparent shall be deemed to be an
exception to such representation or representations or to be disclosed on such
other Schedule or Schedules (or Exhibit or Exhibits), as the case may be,
notwithstanding the omission of a reference or cross-reference thereto.

SECTION 8.04. Notices. All notices, claims, demands and other communications
hereunder shall be in writing and shall be deemed given upon (a) confirmation of
receipt of a facsimile transmission; (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) the expiration of three
(3) business days after the day when mailed by registered or certified mail
(postage prepaid, return receipt requested), addressed to the respective parties
at the following addresses (or such other address for a party as shall be
specified by like notice):
If to Purchaser:
The Orchard Enterprises, Inc.
100 Park Avenue, 2nd Floor
New York, NY 10017
Fax: 212.201.9203
Attn: Greg Scholl and Stanley Schneider, Esq.
with a copy to counsel at:
Reed Smith LLP
599 Lexington Avenue, 28th Floor
New York, NY 10022
Attn: Antone P. Manha, Jr., Esq. and David M. Grimes, Esq.
If to Seller:
Getzler Henrich & Associates LLC
295 Madison Avenue, 20th Floor
New York, NY 10017
Fax: 212.697.4812
Attn: Peter Furman and Elan Ben-Avi
and

22



--------------------------------------------------------------------------------



 



TeeVee Toons, Inc. d/b/a TVT Records
23 East 4th Street
New York, NY 10003
Fax: 212.979.0842
Attn: Steve Gottlieb and Vera Savcic
with a copy to counsel at:
Stevens & Lee, P.C.
485 Madison Avenue, 20th Floor
New York, New York 10022
Fax: 212.319.8505
Attn: Alec P. Ostrow, Esq. and Constantine Pourakis, Esq.
SECTION 8.05. Headings; Certain Terms. The headings contained herein are for
reference purposes only and shall not affect meanings or interpretations. All
references to “$” or dollars shall be to United States dollars and all
references to “days” shall be to calendar days unless otherwise specified.
SECTION 8.06. Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. This Agreement shall not be assigned by operation of law
or otherwise; provided that Purchaser may, without the prior consent of Seller,
assign all or part of its rights or obligations under this Agreement to one or
more of its Affiliates.
SECTION 8.07. Entire Agreement. This Agreement, together with the Ancillary
Documents, represents the entire agreement and understanding between the Parties
with respect to the transactions contemplated herein. This Agreement supersedes
all prior agreements, understandings, arrangements, covenants, representations
or warranties, written or oral, by any officer, employee or representative of
either Party dealing with the subject matter hereof.
SECTION 8.08. Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the rules of conflict of laws. Purchaser and Seller irrevocably and
unconditionally consent to submit to the jurisdiction of the Bankruptcy Court
for all matters arising out of or relating to this Agreement and the
transactions contemplated herein, and the parties agree not to commence any
litigation relating thereto except in the Bankruptcy Court.
SECTION 8.09. Expenses. Except as set forth in this Agreement, whether or not
the transactions contemplated herein are consummated, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
herein shall be paid by the party incurring such expenses. The foregoing shall
not affect the legal right, if any, that any party hereto may have to recover
expenses from any other party that breaches its obligations hereunder.
SECTION 8.10. Amendment. This Agreement may not be amended except by writing
signed by both parties hereto.

23



--------------------------------------------------------------------------------



 



SECTION 8.11. Waiver. At any time prior to the Closing, the parties hereto may:
(a) extend the time for the performance of any of the obligations or other acts
of the other parties hereto; (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto
applicable to such party; and (c) waive compliance with any of the agreements or
conditions contained herein applicable to such party. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.
SECTION 8.12. Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original but all of
which shall constitute one and the same agreement. This Agreement shall become
effective when each party hereto shall have received counterparts thereof signed
by all the other parties hereto.
SECTION 8.13. Severability; Validity; Parties of Interest. The provisions of
this Agreement are severable, such that if any provision of this Agreement or
the application thereof to any Person or circumstance is held invalid or
unenforceable, the remainder of this Agreement, and the application of such
provision to other Persons or circumstances, shall not be affected thereby.
Nothing in this Agreement, express or implied, is intended to confer upon any
Person not a party to this Agreement any rights or remedies of any nature
whatsoever under or by reason of this Agreement.
ARTICLE 9
DEFINITIONS
SECTION 9.01. Defined Terms. The terms below shall have the following meanings,
as used in this Agreement:
     “Accounts Receivable” means all trade accounts receivable and other rights
to payment from customers and the full benefit of all security for such accounts
or rights to payment, including all trade accounts receivable representing
amounts receivable in respect of products or services delivered to customers,
all other accounts or notes receivable and the full benefit of all security for
such accounts or notes and any claim, remedy or other right related to any of
the foregoing.
     “Acquired Assets” means the assets described in Section 1.01.
     “Additional Assumed Contracts” has the meaning set forth in Section 2.01.
     “Administrative Expenses” means post-petition administrative claims and
expenses, as ordered by the Bankruptcy Court.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.
     “Agreement” means this Asset Purchase Agreement by and among Purchaser and
Seller, including all exhibits, schedules and other documents relating hereto.

24



--------------------------------------------------------------------------------



 



     “Ancillary Documents” has the meaning set forth in Section 3.02.
     “Assumed Contracts” has the meaning set forth in Section 1.01(a)(ix).
     “Assumed Liabilities” has the meaning set forth in Section 1.03.
     “Auction” means the auction for the purchase and sale of Seller’s assets
and Business, to take place in accordance with the Sale Procedures Order
beginning June 19, 2008 at 10:00 a.m. (Eastern Time).
     “Avoidance Actions” means all claims and causes of action held by Seller
and its estate as of the Closing arising under Bankruptcy Code sections 544 —
550, other than section 549.
     “Bankruptcy Code” means title 11 of the United States Code.
     “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of New York.
     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedures.
     “Business” means the record label business operations conducted by Seller
as of the Petition Date.
     “Chapter 11 Case” means that certain proceeding for relief filed by the
Debtor under Bankruptcy Code under Case No. 08-10562 (ALG) in the United States
Bankruptcy Court for the Southern District of New York.
     “Claims” mean losses, liabilities, claims (as defined in Section 101 of the
Bankruptcy Code), damages or expenses (including reasonable legal fees and
expenses) whatsoever, whether known or unknown, fixed, liquidated, contingent or
otherwise.
     “Closing” means the consummation of the transactions contemplated herein.
     “Closing Date” has the meaning set forth in Section 2.01.
     “COBRA” means Title X of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and as codified in Code Section 4980B and ERISA
Sections 601 through 608.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
     “Committee” means the Official Committee of Unsecured Creditors in the
Chapter 11 Case.
     “Competing Transaction” means any transfer, disposition or retention under
a Chapter 11 plan of reorganization of all or substantially all of the Acquired
Assets or any significant portion thereof, or any transfer of an ownership
interest in Seller, the Business or any significant

25



--------------------------------------------------------------------------------



 



portion thereof, in a single transaction or a series of related transactions
that are effected in accordance with the Sale Procedures Order.
     “Contracts” mean all written or material oral purchase orders, sales
agreements, service contracts, distribution agreements, sales representative
agreements, employment or consulting agreements, real property leases, other
leases, product warranty or service agreements and other commitments, agreements
and undertakings of any nature, including quotations and bids outstanding on the
Closing Date to which Seller is a party or otherwise relate to, impact or arise
out of the Business or the Acquired Assets.
     “Currently Conducted” means as currently conducted and as conducted during
the six month period preceding the date of this Agreement.
     “Data Sharing Agreement” has the meaning set forth in Section 5.15.
     “Defined Benefit Pension Plan” shall have the meaning set forth in
Section 3(35) of ERISA.
     “Deposit” means that Good Faith Deposit paid to Seller by the Purchaser
pursuant to the Sale Procedures Order, together with interest accrued thereon in
accordance with the Sale Procedures Order.
     “Employee Benefit Plan” means any (a) qualified or non-qualified Employee
Pension Plan (including any Multiple Employer Plans or Multi-Employer Plans),
(b) Employee Welfare Benefit Plan, or (c) other written or unwritten plan,
program or arrangement, whether or not subject to ERISA and whether or not
funded, providing for employment, compensation, consulting, severance,
termination pay, deferred compensation, equity compensation, bonus, fringe
benefits, retirement benefits, or other employee benefits or remuneration of any
kind.
     “Employee Pension Plan” shall have the meaning set forth in Section 3(2) of
ERISA.
     “Employee Welfare Benefit Plan” shall have the meaning set forth in
Section 3(1) of ERISA.
     “Environment” shall mean soil, land, surface or subsurface strata, surface
waters (including navigable waters and ocean waters), groundwaters, drinking
water supply, stream sediments, ambient air (including indoor air), plant and
animal life and any other environmental medium or natural resource.
     “Environmental, Health and Safety Liabilities” shall mean any Liability or
other responsibility arising from or under any Environmental Law, including
those consisting of or relating to: (a) any environmental, health or safety
matter or condition (including on-site or off-site contamination, occupational
safety and health and regulation of any chemical substance or product); (b) any
fine, penalty, judgment, award, settlement, legal or administrative proceeding,
damages, loss, claim, demand or response, remedial or inspection cost or expense
arising under any Environmental Law; (c) financial responsibility under any
Environmental Law for cleanup costs or corrective action, including any cleanup,
removal, containment or other remediation or response actions required by any
Environmental Law (whether or not required or requested by

26



--------------------------------------------------------------------------------



 



any Governmental Entity or any other person) and for any natural resource
damages; or (d) any other compliance, corrective or remedial measure required
under any Environmental Law.
     “Environmental Laws” means any federal, state, local or foreign law
(including common law), treaty, judicial decision, regulation, rule, judgment,
order, decree, injunction, permit or governmental restriction or any agreement
with any governmental authority or other third party, relating to the
environment, human health and safety or to pollutants, contaminants, wastes or
chemicals or any toxic, radioactive, ignitable, corrosive, reactive or otherwise
hazardous substances, wastes or materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
     “ERISA Affiliate” means, with respect to any Person, any other Person that
is a member of a “controlled group of corporations” with, or is under “common
control” with, or is a member of the same “affiliated service group” with such
Person as defined in Section 414(b), 414(c), 414(m) or 414(o) of the Code.
     “Excluded Assets” has the meaning set forth in Section 1.02.
     “Excluded Contracts” means any executory Contracts and unexpired leases or
other Contract that Purchaser determines not to assume in connection with the
Agreement and the transactions contemplated herein, as such list may be amended
from time to time prior to the Closing.
     “Excluded Inventory” means the Inventory identified on Schedule 1.02(b).
     “Excluded Liabilities” has the meaning set forth in Section 1.04.
     “GAAP” means generally accepted United States accounting principles
consistently applied over all relevant periods.
     “Governmental Entity” means any court, administrative agency, regulatory
body, commission or other Governmental Entity or instrumentality of the United
States or any other country or any state, county, municipality or other
governmental division of any country.
     “Hazardous Activity” shall mean the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of groundwater) of a Hazardous Material in, on, under,
about or from any property owned or leased by Seller into the Environment and
any other act, business, operation or thing that increases the danger, or risk
of danger, or poses an unreasonable risk of harm, to persons or property on or
off the property owned or leased by Seller.
     “Hazardous Material” shall mean any substance, material, chemical or waste
that is listed, or contains material amounts of one or more components that are
defined, designated or classified as hazardous, acutely hazardous, toxic,
radioactive or dangerous under any applicable Environmental Law, as well as any
industrial waste, industrial wastewater sewage, asbestos or

27



--------------------------------------------------------------------------------



 



asbestos containing material, petroleum and any derivative or by-products
thereof, crude oil or any fraction thereof, or polychlorinated biphenyls (PCBs).
     “HFA Inventory” means the Inventory identified on Schedule 1.02(a).
     “Including” shall always be read to mean “including without limitation” or
“including but not limited to.”
     “Initial Closing” shall mean the first closing where substantially all
Acquired Assets, except for the Additional Assumed Contracts, are transferred to
the Purchaser.
     “Initial Closing Date” has the meaning set forth in Section 2.01.
     “Intellectual Property” means any and all (x) (i) inventions (whether
patentable or unpatentable and whether or not reduced to practice), improvements
thereto, patents, patent applications, provisional applications, patent
equivalents, statutory invention registrations, and any disclosures, revivals,
renewals, reissuances, divisions, continuations, continuations-in-part,
revisions, extensions, reexaminations, or certifications relating to the
foregoing, (ii) trademarks, service marks, trade names, devices, designs, icons,
logos, slogans, or Internet domain names, or any other designation of origin,
source or sponsorship, together with the goodwill relating to any of the
foregoing, (iii) copyrights (including renewals), copyrightable works, works of
authorship, and moral rights, (iv) computer software and programs (excluding
commercial, off-the-shelf software), databases, and mask works, and
(v) confidential or proprietary information, including trade secrets, know-how,
knowledge, technology and technical information, processes, formulae,
discoveries, technical advances, designs or design protocols, devices,
instructions, specifications, products and methods, as well as (y) any
documentation and media constituting, describing or relating to any of the
foregoing, and (z) any applications or registrations for any of the foregoing.
     “Inventory” means all of Seller’s inventory held for resale and all of
Seller’s raw materials, work in process, finished products, wrapping, packaging
and similar items, wherever located.
     “Knowledge” means the actual knowledge, after due inquiry, of the executive
officers of Seller as of the date of this Agreement.
     “Lease” shall have the meaning set forth in Section 1.01(a)(ii).
     “Liability” means any and all direct or indirect indebtedness, liabilities,
obligations, claims, damages, deficiencies or responsibilities, whether known or
unknown, accrued or fixed, absolute or contingent, matured or unmatured, secured
or unsecured or determined or determinable, whether or not of a kind required by
GAAP to be set forth on a financial statement, including those arising under any
Law and those arising under any contract.
     “Liens, Claims and Other Interests” means any mortgage, pledge,
hypothecation, right of others, claim, security interest, encumbrance, lease,
sublease, license, occupancy agreement, adverse claim or interest, easement,
covenant, encroachment, burden, title defect, title retention agreement, voting
trust agreement, interest, equity, option, lien, right of first refusal, charge
or

28



--------------------------------------------------------------------------------



 



other restrictions or limitations of any nature whatsoever on the assets and
properties of Seller, including such as may arise under the Acquired Assets.
     “Masters” means all sound and audiovisual recordings, recorded masters, and
tangible embodiments of such recordings, all derivates or derivative works
thereof, all copyrights and related Intellectual Property rights associated
therewith, as well as:
(A) all related rights created in connection therewith, including, without
limitation, all related rights, privileges and licenses (including, without
limitation, so called “controlled composition” licenses) granted to Seller (or
its predecessors in interest) in the various agreements pursuant to which Seller
(or its predecessors in interest) acquired rights in such sound recordings,
audiovisual recordings or recorded masters with each and every contributor of
rights in such recordings;
(B) all tape masters, reference lacquers, work parts, out-takes, all copies of
each finished phonorecord (in all configurations and versions) and all other
materials with respect to all sound recordings in Seller’s possession, custody
or control;
(C) all tapes, masters, original source film, soundtracks, work parts,
out-takes, videoclips, videograms (in all configurations and versions) and all
other materials with respect to all audiovisual recordings in Seller’s
possession, custody or control; and
(D) all negatives, proofs and related elements, finished artwork, line copy,
credits and all other materials necessary for Purchaser’s use in preparing
labels, liners, inner sleeves and other packaging of sound or audiovisual
recordings in all configurations and for the advertising and promotion of the
foregoing by Purchaser.
     “Material Adverse Effect” means any change, effect, event or circumstance,
that, individually or in the aggregate, is materially adverse to the Acquired
Assets or the ability of the Seller to perform its obligations under this
Agreement, except for any change, effect, event, or circumstance relating to
(i) the economy or the financial markets in general, (ii) the announcement of
this Agreement or the transaction contemplated hereby, (iii) changes in
applicable laws after the date hereof, (iv) the fact that Seller is operating as
a debtor-in-possession under the Bankruptcy Code, or (v) changes in GAAP or
regulatory accounting principles after the date hereof.
     “Material Contract” any executory Contract that is both (a) with a Person,
including any Affiliate of such Person, that appears on the “Schedule of
Objecting Parties” that is attached as Exhibit A to the Sale Order entered by
the Bankruptcy Court on June 26, 2008, and (b) set forth on
Schedule 1.01(a)(ix).
     “Multi-Employer Plan” shall have the meaning set forth in Section 3(37) of
ERISA.
     “Multiple Employer Plan” shall have the meaning set forth in Section 413 of
the Code.

29



--------------------------------------------------------------------------------



 



     “Order” means any judgment, decision, decree, injunction or similar order
of any Governmental Entity, in each case whether preliminary or final.
     “Permitted Exceptions” means imperfections of title, restrictions or
encumbrances, if any, that (a) are caused solely by Purchaser, or (b) cannot be
released or cured under Bankruptcy Code sections 363 or 365 and that either
(i) would not involve material costs to correct or remove or (ii) do not
materially impair the use and operation of such asset in the Business.
     “Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture or
Governmental Entity.
     “Petition Date” means February 19, 2008.
     “Proceeding” means any suit, action, proceeding or investigation (whether
at law or equity, before or by any federal, state or foreign commission, court
tribunal, board, agency or instrumentality, or before any arbitrator.
     “Publishing Entities” has the meaning set forth in Section 5.15.
     “Purchase Price” has the meaning set forth in Section 1.05.
     “Purchaser” means The Orchard Enterprises, Inc..
     “Release” shall mean any release, spill, emission, leaking, pumping,
pouring, dumping, emptying, injection, deposit, disposal, discharge, dispersal,
leaching or migration on or into the Environment or into or out of any property.
     “Sale Order” means the Order to be entered by the Bankruptcy Court
approving the purchase and sale of Seller’s Business.
     “Sale Procedures Order” means the Bankruptcy Court’s Order (A) Approving
Bid Procedures for the Debtor’s Assets, (B) Authorizing Debtor to Offer Certain
Bid Protections and (C) Scheduling Final Sale Hearing and Approving Form and
Manner of Notice Thereof entered May 1, 2008.
     “Seller” means TeeVee Toons, Inc. d/b/a TVT Records, as debtor and debtor
in possession.
     “Sub-Lease” has the meaning set forth in Section 5.15.
     “Subsequent Closing” means the date or dates after the Initial Closing
where the Additional Assumed Contracts are transferred to Purchaser.
     “Subsequent Closing Date” has the meaning set forth in Section 2.01.

30



--------------------------------------------------------------------------------



 



     “Subsidiary Interests” means all of Seller’s stock, membership and other
equity interests in its Subsidiaries and Affiliates, including TVT Music, Inc.
and each of its Subsidiaries.
     “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls, more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.
     “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.
     “Threat of Release” shall mean a reasonable likelihood of a Release that
may require action in order to prevent or mitigate damage to the Environment
that may result from such Release.
     “WARN” means the United States Worker Adjustment and Retraining
Notification Act and the rules and regulations promulgated thereunder.
[Remainder of page intentionally blank; next pages are signature pages]

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed on their behalf, as of the date first above written.

            “PURCHASER”

THE ORCHARD ENTERPRISES, INC.
      By:   /s/ Greg Scholl         Name:   Greg Scholl        Title:  
President and Chief Executive Officer        “SELLER”

TEEVEE TOONS, INC. D/B/A TVT RECORDS, DEBTOR AND DEBTOR IN POSSESSION
      By:   /s/ Steven Gottlieb         Name:   Steven Gottlieb        Title:  
President     

32